Per Curiam:
The defendant herein cannot avail itself of the unsatisfied judgment in favor of its principal against the plaintiff’s assignor. If this judgment had been assigned to the defendant, a different question would have arisen. The mere fact that it was recovered prior to the entry of the judgment assigned to plaintiff and is unsatisfied is not sufficient to entitle the defendant to plead it as a set-off.
Judgment reversed, with thirty dollars costs, and judgment directed in favor of the plaintiff in the sum of $123.97, with interest and costs of the action.
All concur; present, Bijur, Mitchell and Proskauer, JJ.